BLUE, Judge.
The Department of Transportation appeals an,order awarding attorney’s fees and costs to Robert and Joan York in an eminent domain action. Of the several points raised by the department, we agree only that the original judge’s decision does not appear to be accurately codified in the final order. For that reason, we reverse.
Judge Robert E. Pyle, who conducted the hearing in this matter, announced his decision in a letter to the parties. Judge John H. Dewell subsequently entered an order that purportedly implemented Judge Pyle’s decision. Although a fee enhancement is not mentioned in the letter, the order awarded an enhancement of $1500 in order to reach the full amount of money that Judge Pyle determined to be a reasonable total fee. A question exists regarding whether Judge Pyle intended an enhancement or whether he mistakenly computed the total fee award based on a miscalculation of the number of hours involved. Because of this ambiguity regarding the intended decision, we reverse and remand for Judge Pyle to review the record and his letter of decision and enter an order accordingly. In all other respects, the order is affirmed.
Affirmed in part, reversed in part and remanded with directions.
CAMPBELL, A.C.J., and THREADGILL, J., concur.